


EXHIBIT 10.18




SECOND AMENDMENT TO EMPLOYMENT AGREEMENT
This Second Amendment to Employment Agreement (the "Agreement") is entered into
as of the 21st day of March, 2016 as an amendment to the original Employment
Agreement dated September 10, 2014 as amended on September 2, 2015 between Sam J
Messina III ("Employee") and Minerco, Inc., a Nevada Corporation, its
affiliates, predecessors and subsidiaries (the "Company”).
WHEREAS, Employee and the Company desire to enter into this Amendment Agreement
setting forth the terms and conditions for the employment relationship of
Employee with the Company during the Employment Term (as defined below). This
agreement shall amend the Employment Agreement dated September 10, 2014 between
Employee and Company.
NOW, THEREFORE, in consideration of the mutual promises contained herein, the
parties to this Amendment Agreement hereby agree to Amend the sections as
follows:
3.19     Options to purchase Subsidiary. The Company shall grant to Employee the
option to purchase one million (1,000,000) shares of its Common Stock of Athena
Brands, Inc. at a purchase price of Twenty-five cents ($0.25) per share. The
Employee shall have 36 months to purchase these options on the following
schedule:
350,000 shares on or before March 21, 2017;
350,000 shares on or before March 21, 2018; and
300,000 shares on or before March 21, 2019.
Upon the event of a spinoff, change of control or divestiture of Athena Brands,
Inc., these option purchase grants will expire 180 days after the effective date
of the event. The stock shall be fully paid, non-assessable and shall contain
other customary rights and privileges, including piggy back registration rights.




The Company:
Minerco, Inc.
800 Bering Drive, Suite 201
Houston, TX 77057


Employee:
Sam J Messina III
7620 Miramar Road, Suite 4200
San Diego, CA 92126










--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have executed this Amendment Agreement as of the
date first above written.
Minerco, Inc., a Nevada Corporation


By:    /s/ V. Scott Vanis            
V. Scott Vanis, President, Director


Employee




By:    /s/ Sam J Messina III            
Sam J Messina III, an Individual








